633 So. 2d 1209 (1994)
V.C. NORA, Jr.
v.
Lewis STANFORD, John L. Davis and Occidental Fire and Casualty Company.
No. 93-C-3061.
Supreme Court of Louisiana.
February 14, 1994.
PER CURIAM.
Application granted.
When the plaintiff presents evidence sufficient for confirmation of a default judgment, but fails to present the formal judgment to *1210 the trial court for nine years, La.Code Civ. Proc. art. 561 applies, and the action is properly dismissed as abandoned because of non-prosecution of five years. This is a different situation than in Barton v. Burbank, 138 La. 997, 71 So. 134 (1916) and Bryant v. Travelers Ins. Co., 288 So. 2d 606 (La.1974), in which the case had been tried and the five-year abandonment period elapsed after trial while the parties were waiting on the trial court to render judgment. Absent from those cases, but a critical factor in the present case, was the failure on the part of the plaintiff to take steps in the prosecution of the action that was the responsibility of the plaintiff.
Accordingly, the judgment of the court of appeal, 625 So. 2d 309, is set aside, and the judgment of the trial court is reinstated.
DENNIS, J., not on panel.